 

EXHIBIT 10.1

 

GEORGETOWN SAVINGS BANK

INCENTIVE COMPENSATION PLAN

2012 GOALS

 

 

Organizational Level: Executive

 

Employee: Robert E. Balletto Incentive Target:   18% ($33,867) Title: President
and Chief Executive Officer Current Salary:     $188,151

 

The dollar figures presented in this example are estimates. Incentive payments
will be based on the employee’s base compensation, which includes actual
straight-time pay, jury duty, holiday, vacation, personal and sick pay for the
2012 calendar year. Overtime, bonus payments, base-bonuses, incentives and all
other non-base pay compensation are excluded from this calculation.

 

Minimum Thresholds

In order to receive payment for achievement of the goals listed below, the
following thresholds must be met:

1.CAMELS ratings must remain at one of the two highest ratings at all times
during the Plan Year. This will be measured by the OCC.

2.Asset Quality must remain at a level of “Satisfactory” or better at all times
during the Plan Year. This will be measured by both internal audit results and
OCC rating.

 

Tier 1: Bank-wide Performance

 

 

GOAL: #1: Profitability – Achieve ROA

 

Annual Payout Percentage: 60% = $20,320

 

 

Goals



Payout

95% of budget $6,773 At budget $13,547 106% of budget $20,320 Stretch Goal  
Every .03% over 106% of budget $6,773

 

 

 

GOAL: #2: Profitability – Achieve Efficiency Ratio

 

Annual Payout Percentage: 40% = $13,547

 

 

Goals



Payout

102% of budget $4,516 At budget $9,031 97% of budget $13,547 Stretch Goal  
Every 2% under 97% of budget $4,516

 

 

 

 

 

 

Tier 2: Team Performance

 

Goals: None

 

 

 

Tier 3: Individual Performance

 

Goals:None

 

 

 

 

Minimum Level of Expectations

To be eligible for this Incentive Compensation Plan the employee must meet the
following:

•Performing at a satisfactory level or above,

•Not on written warning, and

•Actively employed at the time of the incentive payment.

 

Clawback Provision

The Bank shall have the right to recoup or “clawback” awards paid under this
Plan if the Compensation Committee concludes that such awards were based on
information that was later found to be materially incorrect, including awards
that were determined, in whole or part, on financial statement information that
is subsequently restated.

 

The Bank reserves the right to change this Plan. You will be notified in advance
of any changes.

 

 

 

 

